672 So.2d 57 (1996)
Kennegrue Edward BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 94-4172.
District Court of Appeal of Florida, First District.
April 8, 1996.
Rehearing Denied May 13, 1996.
Nancy A. Daniels, Public Defender; Carl S. McGinnes, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; James. W. Rogers, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this direct criminal appeal, the public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Appellant has also filed a brief in proper person. Having reviewed the entire record, we agree that no reversible error occurred. Accordingly, we affirm appellant's conviction and sentence. However, as the public defender points out, the lien for attorney fees imposed upon appellant must be vacated because appellant was not afforded notice of intent to seek such a lien, or an opportunity to contest its amount. E.g., Bryant v. State, 661 So.2d 1315 (Fla. 1st DCA 1995); L.A.D. v. State, 616 So.2d 106 (Fla. 1st DCA), review denied, 624 So.2d 268 (Fla.1993). On remand, a lien may again be imposed, provided that appellant is given notice and an opportunity to contest its amount.
AFFIRMED and REMANDED, with directions.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.